Case: 12-12443    Date Filed: 12/14/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12443
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:12-cr-60008-WPD-1


UNITED STATES OF AMERICA,

                                                              Petitioner-Appellee,

                                     versus

ELISEO CRUZ,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Florida
                         ________________________
                             (December 14, 2012)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Robin J. Farnsworth, on behalf of Michael Caruso, Interim Federal Public

Defender and appointed counsel for Eliseo Cruz, has filed a motion to withdraw on
              Case: 12-12443     Date Filed: 12/14/2012   Page: 2 of 2

appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Cruz’s

conviction and sentence are AFFIRMED.




                                          2